DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-17, in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that a serious burden does not exist for searching and examining all the claims, as the claims are drawn to subject matter for which searching is likely to overlap.  This is not found persuasive because: the inventions have acquired a separate status in the art in view of their different classification, as set forth in the 09/30/2021 restriction requirement; the inventions have acquired a separate status in the art due to their recognized divergent subject matter (e.g., a bag, an apparatus for making a bag, and a process for making a bag); and the inventions require a different field of search (e.g., employing different search strategies or search queries for a bag, an apparatus for making a bag, and a process for making a bag).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 7 contains the trademark/trade name SURLYN.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.

Regarding claim 16, the relationship and association between the “resealing layer made from a flexible, malleable material” and the previously recited “at least one flexible member” has not been clearly defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,537,636 to Rochette.

Regarding claim 2, Rochette discloses the main body is formed from a panel (11) having one layer, the panel having a first end (12) that overlaps a second end (12) to form a vertical seal (14).
Regarding claim 3, Rochette discloses the one flexible member (16 or 17) is disposed on the vertical seal (Figs. 1-2).
Regarding claim 4, Rochette discloses a band (16) consists of a wire (17) between a pair of tapes or strips (18) of flexible material (column 1, lines 72-75), which meets recitation “the at least one flexible member is at least one tin tie.”
Regarding claim 10, Rochette discloses the one flexible member (16 or 17) extends from a bottom seal (20) of the resealable bag to a top seal (23) of the resealable bag (Fig. 3). 
Regarding claim 11, Rochette discloses the one flexible member (16 or 17) extends from a bottom end of the resealable bag to a top end of the resealable bag (Figs. 1 and 3).
Regarding claim 12, Rochette discloses the one flexible member (16) includes a resealing layer (17) made from a flexible, malleable material (column 2, lines 13-29).
Regarding claim 14, Rochette discloses the resealing layer (17) is laminated between at least an outer layer (18) and an inner layer (18; column 1, lines 72-75).
Regarding claim 15, Rochette discloses that reinforcing band (16) may be formed of a plurality of individual parallel wires (column 2, lines 39-46), which meets the recitation “one flexible member includes a resealing layer and at least one second flexible member embedded in the resealing layer.”
Claims 1, 2, and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,766,399 to Clark.
Regarding claim 1, Clark discloses a resealable bag, comprising: a main body; and at least one flexible member (16, 18, 30, 32, 34, 36,  84, 110, 210) that is: attached to the main body, disposed on the main body, and embedded in the main body; wherein the resealable bag is selectively positionable between an open, unsealed position, and a closed, sealed position; and wherein when the resealable bag is in the closed, sealed position, the at least one flexible member is in a deformed shape (Figs. 4-5).
Regarding claim 2, Clark discloses the main body is formed from a panel having at least one layer, the panel having a first end that overlaps a second end to form a vertical seal (S; Figs. 1 and 3).
Regarding claim 5, Clark discloses the panel includes at least a first layer and a second layer, and wherein the at least one flexible member is secured between the first layer and the second layer (Fig. 3).
Regarding claim 6, Clark discloses the panel includes at least a first layer and a second layer, and wherein the at least one flexible member is laminated between at least the first layer and the second layer (Figs. 8-11).
Regarding claim 7, Clark discloses the main body is formed from a panel having a plurality of layers, wherein the plurality of layers that may comprise a sealant, thermoplastic resin, paper, plastic, and polymer film (column 5, lines 6-18).
Regarding claim 8, Clark discloses the main body is formed from a panel having at least one sealant layer, and wherein the at least one flexible member is disposed on the at least one sealant layer (column 4, lines 6-28).
Regarding claim 9, Clark discloses the panel includes at least a first layer and a second layer, and wherein the at least one flexible member is secured between the first layer and the second layer (Fig. 3) and the main body is formed from a panel having a plurality of layers, 
Regarding claim 10, Clark discloses the at least one flexible member extends from a bottom seal of the resealable bag to a top seal of the resealable bag (Figs. 1-2).
Regarding claim 11, Clark discloses the at least one flexible member extends from a bottom end of the resealable bag to a top end of the resealable bag (Figs. 1-2).
Regarding claim 12, Clark discloses the at least one flexible member includes a resealing layer (110) made from a flexible, malleable material (column 7, lines 19-36).
Regarding claim 13, Clark discloses the resealing layer (110) includes aluminum foil (column 7, lines 37-49).
Regarding claim 14, Clark discloses the resealing layer is laminated between at least an outer layer and an inner layer (Figs. 15-16).

Claims 1-5, 7-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2004/0234175 to Takita et al. (hereafter Takita).
Regarding claim 1, Takita discloses a resealable bag, comprising: a main body; and at least one flexible member (18) that is: attached to the main body, disposed on the main body, and embedded in the main body; wherein the resealable bag is selectively positionable between an open, unsealed position, and a closed, sealed position; and wherein when the resealable bag is in the closed, sealed position, the at least one flexible member is in a deformed shape.
Regarding claim 2, Takita discloses the main body is formed from a panel having at least one layer, the panel having a first end that overlaps a second end to form a vertical seal (Fig. 29(c)).

Regarding claim 4, Takita discloses the at least one flexible member is at least one tin tie (Figs. 4(a)-4(b)).
Regarding claim 5, Takita discloses the a plastically deformable wire-like member attached along a lateral edge thereof, the wire-like member being disposed inside a fused joint of a folded back hem seal along the lateral edge (paragraph [0009]), which meets the recitation “the panel includes at least a first layer and a second layer, and wherein the at least one flexible member is secured between the first layer and the second layer.”
Regarding claim 7, Takita discloses the main body is formed from a panel having a plurality of layers, wherein the plurality of layers includes a member selected from a group consisting of sealant, thermoplastic resin, plastic, polymer film, aluminum foil, and combinations thereof (paragraph [0115]).
Regarding claim 8, Takita discloses the main body is formed from a panel having at least one sealant layer (paragraph [0115]), and wherein the at least one flexible member is disposed on the at least one sealant layer (Fig. 30(a) and 30(b)).
Regarding claim 9, Takita discloses the main body is formed from a panel having at least one thermoplastic sheet layer (paragraph [0115]), and wherein the at least one flexible member is embedded in the at least one thermoplastic sheet layer (Fig. 30(a) and 30(b)).
Regarding claim 10, Takita discloses the at least one flexible member extends from a bottom seal of the resealable bag to a top seal of the resealable bag (paragraphs [0073] and [0129]).
Regarding claim 11, Takita discloses the at least one flexible member extends from a bottom end of the resealable bag to a top end of the resealable bag (paragraphs [0073] and [0129]).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,537,636 to Rochette, U.S. Patent No. 5,766,399 to Clark, Patent Application Publication No. 2004/0234175 to Takita et al. (hereafter Takita), and Patent Application Publication No. 2019/0193380 to Salant et al. (hereafter Salant).
Regarding claim 16, Rochette, Clark, and Takita each disclose the claimed invention, except for the panel including a layer of plastic film, a layer of BOPP, a resealing layer made from a flexible, malleable material, a layer of LDPE, and a layer of MET BOPP.  Salant teaches that is known in the art to use a panel that includes a layer of plastic film, a layer of BOPP, a resealing layer made from a flexible, malleable material, a layer of LDPE, and a layer of MET BOPP to form an analogous package (paragraph [0084]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a panel that includes a layer of plastic film, a layer of BOPP, a resealing layer made from a flexible, malleable material, a layer of LDPE, and a layer of MET BOPP to form the bags of Rochette, Clark, and Takita, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734